Title: From Thomas Jefferson to Granville Sharp Pattison, 3 April 1824
From: Jefferson, Thomas
To: Pattison, Granville Sharp

Monto
Apr. 3. 24.I thank you, dear Sir, for the kindness with which you have been so  good as to attend to my request of Mar. 12. the general view you  give me,  presents the difficulties we  are likely to encounter in obtaining what may be proper and useful in our medical school and the caution necessary to be observed in their acquisition. I infer that it will be best to set out with a few of the most necessary articles and trust to experience and time for adding to them. with my thanks for your kindness be pleased to accept the assurance of my great respect & esteemTh:J